                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DJ,                                         )
                                            )     CIVIL ACTION
            Plaintiff,                      )
                                            )     NO. 1:19-cv-02232-MLB
vs.                                         )
                                            )
COLUMBIA AT SYLVAN HILLS, LP,               )
                                            )
and                                         )
                                            )
COLUMBIA RESIDENTIAL, LLC,                  )
                                            )
and                                         )
                                            )
HOUSING AUTHORITY OF THE                    )
CITY OF ATLANTA,                            )
                                            )
            Defendants.                     )

  ANSWER OF DEFENDANT COLUMBIA AT SYLVAN HILLS, LP AND
          DEFENDANT COLUMBIA RESIDENTIAL, LLC

      COME NOW Defendant Columbia at Sylvan Hills, LP and

Defendant Columbia Residential, LLC (collectively “Defendants”) and file this

Answer to Plaintiff’s Complaint.

      Defendants respond to the individual paragraphs of Plaintiff’s Complaint as

follows:
                                           1.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 1 of the Complaint.

                                           2.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 2 of the Complaint.

                                           3.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 3 of the Complaint.

                                           4.

      Defendants admit that Plaintiff requested what Plaintiff purports to be a

reasonable accommodation. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 4 of the Complaint.

                                           5.

      Defendants deny the allegations set forth in Paragraph 5 of the Complaint

and further show that Plaintiff received several accommodations as the result her

request.




                                          -2-
                                          6.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 6 of the Complaint.

                                          7.

      Defendants admit the allegations set forth in Paragraph 7 of the Complaint.

                                          8.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 8 of the Complaint.

                                          9.

      Defendants admit the allegations set forth in Paragraph 9 of the Complaint.

                                         10.

      Defendants deny the allegations set forth in Paragraph 10 of the Complaint.

                                         11.

      Defendants admit the allegations set forth in Paragraph 11 of the Complaint.

                                         12.

       Defendants admit the allegations set forth in Paragraph 12 of the Complaint.

                                         13.

       Defendants admit the allegations set forth in Paragraph 13 of the Complaint.




                                         -3-
                                         14.

      Defendants admit that Plaintiff lives in Defendants’ apartment community.

Defendants admit that Plaintiff receives SSI benefits. Defendants are without

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 14 of the Complaint.

                                         15.

      Paragraph 15 requires no response from Defendants.

                                         16.

      Defendants admit the allegations set forth in Paragraph 16 of the Complaint.

                                         17.

      Defendants admit that Defendant Columbia Residential, LLC may be served

through its registered agent. Defendants deny the remaining allegations set forth in

Paragraph 17 of the Complaint.

                                         18.

      Defendants admit the allegations set forth in Paragraph 18 of the Complaint.

                                         19.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 19 of the Complaint.




                                         -4-
                                         20.

       Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 20 of the Complaint.

                                         21.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 21 of the Complaint.

                                         22.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 22 of the Complaint.

                                         23.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 23 of the Complaint.

                                         24.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 24 of the Complaint.

                                         25.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 25 of the Complaint.




                                         -5-
                                         26.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 26 of the Complaint.

                                         27.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 27 of the Complaint.

                                         28.

       Defendants admit the allegations set forth in Paragraph 28 of the Complaint.

                                         29.

      Paragraph 29 does not require a response from Defendants.

                                         30.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 30 of the Complaint.

                                         31.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 31 of the Complaint.

                                         32.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 32 of the Complaint.


                                         -6-
                                          33.

      Defendants admit the allegations set forth in Paragraph 33 of the Complaint.

                                          34.

      Defendants deny the allegations set forth in Paragraph 34 of the Complaint

to the extent it suggests that this was the extent of Plaintiff’s disruptive and

threatening behavior.

                                          35.

      Defendants deny the allegations set forth in Paragraph 35 of the Complaint

to the extent they suggests that this was the extent of Plaintiff’s disruptive and

threatening behavior.

                                          36.

      Defendants deny the allegations set forth in Paragraph 36 of the Complaint

to the extent they suggests that this was the extent of Plaintiff’s disruptive and

threatening behavior.

                                          37.

      Defendants admit that Plaintiff was issued a lease termination notice.

Defendants deny the remaining allegations set forth in Paragraph 37 of the

Complaint.




                                          -7-
                                            38.

      Defendants admit the allegations set forth in Paragraph 38 of the Complaint.

                                            39.

      Defendants admit the allegations set forth in Paragraph 39 of the Complaint.

                                            40.

      Defendants admit the allegations set forth in Paragraph 40 of the Complaint.

                                            41.

      Defendants deny the allegations set forth in Paragraph 41 of the Complaint

as to the stated purpose of the meetings.

                                            42.

      Defendants admit the allegations set forth in Paragraph 42 of the Complaint.

                                            43.

      Defendants admit the allegations set forth in Paragraph 43 of the Complaint.

                                            44.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 44 of the Complaint.

                                            45.

      Paragraph 45 requires no response from Defendants.




                                         -8-
                                         46.

      Paragraph 46 requires no response from Defendants.

                                         47.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 47 of the Complaint.

                                         48.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 48 of the Complaint.

                                         49.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 49 of the Complaint.

                                         50.

      Defendants admits that their counsel sent a letter to Plaintiff on April 11,

2019, the content of which speaks itself. Defendants deny the remaining

allegations set forth in Paragraph 50 of the Complaint.

                                         51.

      Defendants admit the allegations set forth in Paragraph 51 of the Complaint.




                                         -9-
                                         52.

      Paragraph 52 requires no response from Defendants.

                                         53.

      Defendant deny that AHA met with Columbia Residential as stated.

Defendants are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations set forth in Paragraph 53 of the Complaint.

                                         54.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 54 of the Complaint.

                                         55.

      Defendants incorporate their responses to the previous paragraphs as if set

forth verbatim herein.

                                         56.

      Defendants admit the allegations set forth in Paragraph 56 of the Complaint.

                                         57.

      Defendants admit the allegations set forth in Paragraph 57 of the Complaint.

                                         58.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 58 of the Complaint.


                                        - 10 -
                                      59.

     Paragraph 59 is a statement of law and requires no response from

Defendants.

                                      60.

     Defendants admit the allegations set forth in Paragraph 60 of the Complaint.

                                      61.

     Defendants deny the allegations set forth in Paragraph 61 of the Complaint.

                                      62.

     Defendants deny the allegations set forth in Paragraph 62 of the Complaint.

                                      63.

     Defendants deny the allegations set forth in Paragraph 63 of the Complaint.

                                      64.

     Paragraph 64 is a statement of law and requires no response from

Defendants.

                                      65.

     Paragraph 65 is a statement of law and requires no response from

Defendants.

                                      66.

     Defendants deny the allegations set forth in Paragraph 66 of the Complaint.


                                     - 11 -
                                         67.

      Defendants deny the allegations set forth in Paragraph 67 of the Complaint.

                                         68.

      Defendants deny the allegations set forth in Paragraph 68 of the Complaint.

                                         69.

      Defendants deny the allegations set forth in Paragraph 69 of the Complaint.

                                         70.

      Defendants incorporate their responses to the previous paragraphs as if set

forth verbatim herein.

                                         71.

      Defendants admit the allegations set forth in Paragraph 71 of the Complaint.

                                         72.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 72 of the Complaint.

                                         73.

      Paragraph 73 is a statement of law and requires no response from

Defendants.

                                         74.

      Defendants deny the allegations set forth in Paragraph 74 of the Complaint.


                                        - 12 -
                                         75.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 75 of the Complaint.

                                         76.

      Defendants deny the allegations set forth in Paragraph 76 of the Complaint

as stated.

                                         77.

      Defendants deny the allegations set forth in Paragraph 77 of the Complaint

as stated.

                                         78.

      Defendants deny the allegations set forth in Paragraph 78 of the Complaint.

                                         79.

      Defendants incorporate their responses to the previous paragraphs as if set

forth verbatim herein.

                                         80.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 80 of the Complaint.




                                        - 13 -
                                      81.

     Paragraph 81 does not require a response from Defendants.

                                      82.

     Paragraph 82 is a statement of law and requires no response from

Defendants.

                                      83.

     Paragraph 83 does not require a response from Defendants.

                                      84.

     Paragraph 84 does not require a response from Defendants.

                                      85.

     Paragraph 85 does not require a response from Defendants.

                                      86.

     Paragraph 86 does not require a response from Defendants.

                                      87.

     Paragraph 87 does not require a response from Defendants.

                                      88.

     Paragraph 88 does not require a response from Defendants.

                                      89.

     Paragraph 89 does not require a response from Defendants.


                                    - 14 -
                                         90.

      Paragraph 90 does not require a response from Defendants.

                                         91.

      Paragraph 91 does not require a response from Defendants.

                                         92.

      Paragraph 92 does not require a response from Defendants.

                                          93

      Defendants deny that Plaintiff is entitled to the relief requested in its Prayer

for Relief.

                                         94.

      Except as expressly admitted above, all other allegations of Plaintiff’s

Complaint are denied.

                          AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

      Plaintiff fails to state a claim for which relief may be granted.




                                        - 15 -
                      SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint or the relief requested therein is barred in whole or in

part by waiver and/or estoppel.

                          THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint or the relief requested therein is barred in whole or in

part by failure of conditions precedent.

                      FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint or the relief requested therein is barred in whole or in

part by the doctrine of laches and/or unclean hands.

                          FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint or the relief requested therein is barred in whole or in

part by Plaintiff’s failure to mitigate her damages.

                          SIXTH AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint fails to state a claim for attorneys’ fees and/or

expenses of litigation.

                     SEVENTH AFFIRMATIVE DEFENSE

      Any and all loss suffered by the Plaintiffs was the result of her own

wrongful acts.




                                           - 16 -
                      EIGHTH AFFIRMATIVE DEFENSE

      Defendants acted in good faith at all times relevant to the Complaint.

                       NINTH AFFIRMATIVE DEFENSE

      Any and all rights or remedies in favor of Plaintiffs are barred in whole or in

part by the express terms of a written contract.

                      TENTH AFFIRMATIVE DEFENSE

      Plaintiff fails to state a claim for punitive and/or exemplary damages.

                     ELEVENTH AFFIRMATIVE DEFENSE

      Defendants reserve the right to assert any additional affirmative defenses

and matters in avoidance as may be disclosed during the course of additional

investigation and discovery.

      WHEREFORE, Defendants having fully answered Plaintiff’s Complaint

respectfully pray:

      1. That judgment be entered in their favor;

      2. That Defendants recover their expenses of litigation, including

         reasonable attorney’s fees, in an amount to be determined at trial;

      3. That all costs of this action be taxed upon Plaintiff; and

      4. That this Court enter an award for such other relief to Defendants as it

      deems just and appropriate.


                                        - 17 -
     Respectfully submitted, this 14th day of June, 2019.

                                     THE BREEDLOVE LAW FIRM, LLC

                                     /s/Mario D. Breedlove
                                     Mario D. Breedlove
                                     Georgia Bar No. 079229

                                     Counsel for Defendant Columbia at Sylvan
                                     Hills, LP and Defendant Columbia
                                     Residential, LLC
One Crown Center
1895 Phoenix Blvd, Suite 260
Atlanta, Georgia 30349
Telephone: (770) 458-0012
Facsimile: (770) 458-0014
mbreedlove@breedlovelawfirm.com




                                     - 18 -
        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.


                                     /s/ Mario D. Breedlove
                                     Georgia Bar No. 079229




                                     - 19 -
                            CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the within and foregoing

ANSWER OF DEFENDANT COLUMBIA AT SYLVAN HILLS, LP AND

DEFENDANT COLUMBIA RESIDENTIAL, LLC upon parties to this action by

filing the same with the Court’s ECF system which will send an electronic copy of

this filing to all parties to wit:

                                  Anne Carder, Esq.
                                 Charles R. Bliss, Esq.
                                 Wingo F. Smith, Esq.
                                Miriam Gutman, Esq.
                               Margaret L. Kinnear, Esq.
                               Atlanta Legal Aid Society
                                    54 Ellis St., NE
                                Atlanta, Georgia 30312

       This 14th day of June, 2019.


                                        /s/Mario D. Breedlove
                                        Mario D. Breedlove
                                        Georgia Bar No. 079229




                                         - 20 -
